10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-06189-WHO Document 7 Filed 10/09/19

XAVIER BECERRA

Attorney General of California
MICHAEL L. NEWMAN

Senior Assistant Attorney General
SARAH E. BELTON

Supervising Deputy Attorney General
KRISTI GUDOSKI COOK

LISA C. EHRLICH

XIYUN YANG

LEE I. SHERMAN (SBN 272271)
Deputy Attorneys General

300 S. Spring St., Suite 1702

Los Angeles, CA 90013

Telephone: (213) 269-6404

Fax: (213) 897-7605

E-mail: Lee.Sherman@doj.ca.gov
Attorneys for Plaintiff State of California

Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

STATE OF CALIFORNIA,
Plaintiff,

Vv.

)

)

)

)
WILLIAM P. BARR, in his official capacity )
as Attorney General of the United States; )
KATHARINE SULLIVAN, in her official )
capacity as Principal Deputy Assistant )
Attorney General; DARLENE )
HUTCHINSON BIEHL, in her official )
capacity as Director of the Office for )
Victims of Crime; CAREN HARP, in her )
official capacity as the Administrator of the )
Office of Juvenile Justice and Delinquency )
Prevention; and UNITED STATES )
DEPARTMENT OF JUSTICE,, )
Defendants.

Case No. 19-cv-6189

PROOF OF SERVICE

 

 

 

PROOF OF SERVICE

 
10
aL
Lie
13
14
15
16
17
18
12
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-06189-WHO Document? Filed 10/09/19 Page 2 of 9

PROOF OF SERVICE

UNITED STATES DISTRICT COURT )
NORTHERN DISTRICT OF CALIFORNIA )

| am employed by Ace Attorney Service, Inc. in the County of Alameda, State of
California. | am over the age of eighteen (18) years and not a party to the within action;
my business address is: 1000 Broadway, Suite 340, Oakland, California 94607.

On October 3, 2019, | personally served the document(s) as described below:
SEE ATTACHED LIST OF DOCUMENTS

on the interested parties in this action by delivering a copy of said document(s) to the party
listed below:

UNITED STATES ATTORNEY
NORTHERN DISTRICT

450 Golden Gate Avenue, Suite 20
San Francisco, California 94102

[ ] (BY MAIL) | am readily familiar with the firm’s practice of collection and
processing correspondence by mailing. Under that practice it would be deposited
with U.S. postal service on that same day with postage fully prepaid at Oakland,
California in the ordinary course of business. | am aware that on motion of the
party served, service is presumed invalid if postal cancellation date or postage
meter date is more than one day after date of deposit for mailing in affidavit.

[ ] (BY FACSIMILE) | caused such documents to be delivered by facsimile
transmission to the offices of the addressee.

[X] (BY PERSONAL DELIVERY) | delivered such documents by hand to the offices of
the addressee.

[ ] (STATE) | declare under penalty of perjury under the laws of the State of California
that the above is true and correct.

[X] (FEDERAL) | declare under penalty of perjury under the laws of the United States
of America that the above is true and correct.

Executed on October 3, 2019 at Oakland, California.

 

 

NF wi
BRETT GRAY “A ull
PRINT NAME * SIGNATURE

State of California v. William P. Barr, ete.; et al. #1773916KO

USDC for the Northern District of California Case Number: 19-cv-6189

 
> WW Nh

ya nO Ww

10
11
12
aS
14
15
16
17
18
19
20
21
22
23
24
25
26
Zi
28

 

 

Case 3:19-cv-06189-WHO Document? Filed 10/09/19 Page 3 of 9

ATTACHED LIST OF DOCUMENTS

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

STATE OF CALIFORNIA
v.

WILLIAM P. BARR, etc.; et al.

 

1. SUMMONS IN A CIVIL ACTION RE: WILLIAM P. BARR, ATTORNEY GENERAL
OF THE UNITED STATES, U.S. DEPARTMENT OF JUSTICE;

2. SUMMONS IN A CIVIL ACTION RE: KATHERINE SULLICAN, PRINCIPAL
DEPUTY ASSISTANT ATTORNEY GENERAL OF THE UNITED STATES, U.S.
DEPARTMENT OF JUSTICE;

3. SUMMONS IN A CIVIL ACTION RE: DARLENE HUTCHINSON BIEHL,
DIRECTOR OF THE OFFICE FOR THE VICTOMS OF CRIME;

4. SUMMONS IN A CIVIL ACTION RE: CAREN HARP, ADMINISTRATOR OF THE
OFFICE OF JUVENILE JUSTICE AND DELINQUENCY PREVENTION, OFFICE OF
JUVENILE JUSTICE AND DELINQUENCY PREVENTION;

5. SUMMONS IN A CIVIL ACTION RE: UNITED STATES DEPARTMENT OF
JUSTICE;

6. COMPLAINT FOR DECLARATORY INJUNCTIVE, AND MANDAMUS RELIEF;

7. ORDER SETTING INITIAL CASEMANAGEMENT CONFERENCE AND ADR
DEADLINES;

8. STANDING ORDER FOR UNITED STATES MAGISTRATE JUDGE LAUREL
BEELER;

9. EXHIBIT LIST;

10. STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT OF
CALIFORNIA, CONTENTS OF JOINT CASE MANAGEMENT STATEMENT;

11. PROCEDURES FOR TELEPHONE APPEARANCES MAGISTRATE JUDGE LAUREL
BEELER Effective March 2017;

12. NOTICE OF ASSIGNMENT OF CASE TO A UNITED STATES MAGISTRATE JUDGE
FOR TRIAL;

State of California y. William P. Barr, etc.; et al. #1773916KO
USDC for the Northern District of California Case Number: 19-cv-6189

 
= WW ho

oOo oOo JT DH WN

10
11
12
13
14
15
16
Li
18
19
20
el
22
23
24
25
26
Zi
28

 

 

Case 3:19-cv-06189-WHO Document? Filed 10/09/19 Page 4 of 9

13. CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION;
14. NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS;
15. WAIVER OF THE SERVICE OF SUMMONS;

16. ECF REGISTRATION INFORMATION

State of California v. William P. Barr, etc.; et al. #1773916KQ
USDC for the Northern District of California Case Number: 19-cv-6189

 
Case 3:19-cv-06189-WHO Document? Filed 10/09/19 Page 5 of 9

A F E R

United States District Court for the Northern District of California

State of California Attorney: Xavier Becerra
Plaintiff(s), Attorney General of California
vs. 300 South Spring St., #1702

Los Angeles CA 90013

MUTATE

Defendant(s). #246973

William P. Barr, in his official capacity as Attorney
General of the United States, et al

 

 

 

 

 

 

 

 

 

 

 

 

MMI

Case Number: 3:19-cy-06189

Legal documents received by Ace Attorney Services (NY) on 10/03/2019 at 10:14 AM to be served upon United
States Department of Justice, at 950 Pennsylvania Ave., NW, Washington, DC, 20530

I, Emily Cole, swear and affirm that on October 03, 2019 at 2:46 PM, I did the following:

Served United States Department of Justice, a government agency by delivering a conformed copy of this

Summons in a Civil Action; Complaint; Exhibits; Civil Cover Sheet; Summonses in a Civil Action (unissued);
Notice of Electronic Filing; Order Setting Initial Case Management Conference and ADR Deadlines; Standing
Order for United States Magistrate Judge Laurel Beeler; Standing Order for All J udges of the Northern District
of California; Procedures for Telephone Appearances Magistrate Judge Laurel Beeler; Notice of Assignment of
Case to a Untied States Magistrate Judge for Trial; Consent or Declination to Magistrate J udge Jurisdiction;
Notice of a Lawsuit and Request to Waive Service of Summons; Waiver of the Service of Summons; ECF
Registration Information; Attachments to Gabriella Henderson as Mail Clerk & Authorized Agent at 950
Pennsylvania Ave., NW , Washington, DC 20530 of the government agency and informing that person of the contents
of the documents.

Description of Person Accepting Service:
Sex: Female Age: 30 Height: 5ft4in-5ft8in Weight: 161-200 Ibs Skin Color; African-American Hair Color; Dark Brown

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

yp hdiyy
uae ity,

y F / f

 

Emily Cole
Process Server

Ace Attorney Services (NY)
278 West 117th St., Suite 1-B
New York NY 10026

(917) 399-0295

Internal Job ID:246978
4,

\

4 j

om? " é

» OF ae "3 wl
™ lial = or ra

Ms - ' a"

= a pee pe ee -
“i = | ? es

: prOz/GT/Z ns

a od

28" "sauiexd

=>! yoisSINWO? : =
19 AW

ani

v
‘7
"T9994,

uae ‘
4p, Ntreaee »
¢ \i*

Menge

District of Columbia: SS

Subsoyioed and Swifrn tolbefore me \AJ
this h i ot {) PAV VA. af:
7 ar ij -

i
iN
i

\ iN
K, 3k, Notary Public, D.C.
My corto February 29, 2024

 
Case 3:19-cv-06189-WHO Document? Filed 10/09/19 Page 6 of 9

FIDAVIT R ER

United States District Court for the Northern District of California

 

 

 

 

 

 

 

 

 

State of California Attorney: Xavier Becerra
Plaintiff(s), Attorney General of California
vs 300 South Spring St., #1702
‘ Los Angeles CA 90013
William P. Barr, in his official capacity as Attorney
General of the United States, et al
Defendant(s). #246976

Case Number: 3:19-cy-06189

Legal documents received by Ace Attorney Services (NY) on 10/03/2019 at 10:10 AM to be served upon William P.
Barr, in his official capacity as Attorney General of the United States, at 950 Pennsylvania Ave., NW,
Washington, DC, 20530

I, Emily Cole, swear and affirm that on October 03, 2019 at 2:46 PM, I did the following:

Served William P. Barr, in his official capacity as Attorney General of the United States, a government agency by
delivering a conformed copy of this Summons in a Civil Action; Complaint; Exhibits; Civil Cover Sheet;
Summonses in a Civil Action (unissued); Notice of Electronic Filing; Order Setting Initial Case Management
Conference and ADR Deadlines; Standing Order for United States Magistrate Judge Laurel Beeler; Standing
Order for All Judges of the Northern District of California; Procedures for Telephone Appearances Magistrate
Judge Laurel Beeler; Notice of Assignment of Case to a Untied States Magistrate J udge for Trial; Consent or
Declination to Magistrate Judge Jurisdiction; Notice of a Lawsuit and Request to Waive Service of Summons;
Waiver of the Service of Summons; ECF Registration Information; Attachments to Gabriella Henderson as Mail
Clerk & Authorized Agent at 950 Pennsylvania Ave., NW , Washington, DC 20530 of the government agency and
informing that person of the contents of the documents.

Description of Person Accepting Service:
Sex: Female Age: 30 Height: 5ft4in-5ft8in Weight: 161-200 Ibs Skin Color: African-American Hair Color: Dark Brown

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I

am a professional process server over the age of 18 and have no interest in the above legal matter, yavestttyy
\ i

‘

P07 EE LO

 

2a “a o “,
FP bZ07/62/2 Nye
fy Fa! Sauldxa 2
(Irth. tArty >>! NOISSIWWOD : > =
= SS > to AWN 2 3s
Emily Cole \_) . es 2 s
Process Server % ‘0g Aus” =
y f ¥ Sirus * i
Ace Attorney Services (NY) 114,,0M wv

278 West 117th St., Suite 1-B
New York NY 10026

District of Columbia: SS y
(917) 399-0295 Subscribed and Swern to be re me f IF
this d of " yf
Internal Job ID:246976 |
. Ac jlotary lic, D.C.
My comm expires Febr 29, 2024

 

 
Case 3:19-cv-06189-WHO Document 7 Filed 10/09/19 Page 7 of 9

IDA FP ER

United States District Court for the Northern District of California

State of California Attorney: Xavier Becerra
Plaintiff(s), Attorney General of California
vs 300 South Spring St., #1702
‘ Los Angeles CA 90013

William P. Barr, in his official capacity as Attorney

General of the United States, et al | | | | | | |

Defendant(s). #246977%

 

 

 

 

 

 

 

 

 

 

 

Case Number: 3:19-cy-06189

Legal documents received by Ace Attorney Services (NY) on 10/03/2019 at 10:13 AM to be served upon Katharine
Sullivan, in her official capacity as Principal Deputy Assistant Attorney General, at U.S. Department of J ustice,
950 Pennsylvania Ave., NW, Washington, DC, 20530

I, Emily Cole, swear and affirm that on October 03, 2019 at 2:46 PM, I did the following:

Served Katharine Sullivan, in her official capacity as Principal Deputy Assistant Attorney General, a
government agency by delivering a conformed copy of this Summons in a Civil Action; Complaint; Exhibits; Civil
Cover Sheet; Summonses in a Civil Action (unissued); Notice of Electronic Filing; Order Setting Initial Case
Management Conference and ADR Deadlines; Standing Order for United States Magistrate Judge Laurel
Beeler; Standing Order for All Judges of the Northern District of California; Procedures for Telephone
Appearances Magistrate Judge Laurel Beeler; Notice of Assignment of Case to a Untied States Magistrate Judge
for Trial; Consent or Declination to Magistrate Judge Jurisdiction; Notice of a Lawsuit and Request to Waive
Service of Summons; Waiver of the Service of Summons; ECF Registration Information; Attachments to
Gabriella Henderson as Mail Clerk & Authorized Agent at U.S. Department of Justice, 950 Pennsylvania Ave.,
NW , Washington, DC 20530 of the government agency and informing that person of the contents of the documents.

Description of Person Accepting Service:
Sex: Female Age: 30 Height: Sft4in-5ft8in Weight: 161-200 Ibs Skin Color: African-American Hair Color: Dark Brown

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter. Sa
ahi eh ‘iy, ;
. 9? 90 yy,

er nee,
 plOzs/6TIT Nps

Ms mi! $3uldx3 42
LA LY = >: NOISSINWOD :~ =
: : = wo AW as

 

Emily Cole Me a.

Process Server ~ ing ys s
- x

Ace Attorney Services (NY)

278 West 117th St., Suite 1-B
New York NY 10026

istri lumbia: SS
(917) 399-0295 am Syoin to pefore me

 
 

Internal Job ID:246977 this

 

LZ\
K.iMaek, Notary Public, D.C.
My commission expires February 29, 2024
Case 3:19-cv-06189-WHO Document? Filed 10/09/19 Page 8 of 9

AFFIDAVIT OF PROCESS SERVER

United States District Court for the Northern District of California

State of California Attorney: Xavier Becerra
Plaintiff(s), Attorney General of California
vs 300 South Spring St., #1702
‘ Los Angeles CA 90013

William P. Barr, in his official capacity as Attorney
General of the United States, et al

 

 

 

WM

 

 

 

MAU

#246979

 

Defendant(s).

Case Number: 3:19-cy-06189

Legal documents received by Ace Attorney Services (NY) on 10/03/2019 at 10:15 AM to be served upon Caren Harp,
in her official capacity as the Administrator of the Office of Juvenile Justice and Delinquency Prevention at
Office of Juvenile Justice and Delinquency Prevention, 810 7th St., NW., Washington, DC 20531

I, Emily Cole, swear and affirm that on October 03, 2019 at 12:22 PM, I did the following:

Served Caren Harp, in her official capacity as the Administrator of the Office of Juvenile Justice and
Delinquency Prevention by delivering a conformed copy of the Summons in a Civil Action; Complaint; Exhibits;
Civil Cover Sheet; Summonses in a Civil Action (unissued); Notice of Electronic Filing; Order Setting Initial
Case Management Conference and ADR Deadlines; Standing Order for United States Magistrate Judge Laurel
Beeler; Standing Order for All Judges of the Northern District of California; Procedures for Telephone
Appearances Magistrate Judge Laurel Beeler; Notice of Assignment of Case to a Untied States Magistrate Judge
for Trial; Consent or Declination to Magistrate Judge Jurisdiction; Notice of a Lawsuit and Request to Waive
Service of Summons; Waiver of the Service of Summons; ECF Registration Information; Attachments to Darren
Tobias as Authorized Agent of Caren Harp, in her official capacity as the Administrator of the Office of Juvenile
Justice and Delinquency Prevention at Office of Juvenile Justice and Delinquency Prevention, 810 7th St., NW. ,
Washington, DC 20531.

Description of Person Accepting Service:
Sex: Male Age: 30 Height: 5ft9in-6ft0in Weight: 161-200 Ibs Skin Color: African-American Hair Color: Dark Brown

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

i i
jj EF 5
Twnvee, ( Ate

Emily Cole \)
Process Server

Ace Attorney Services (NY)
278 West 117th St., Suite 1-B
New York NY 10026 District of Columbia: SS

Subscribe land Sworn tol aio
(917) 399-0295 this day of (LA

re. Me fD f f
t = = a ma | = Me e..
Internal Job ID: 246979 a ae Le
—(“‘Trovarbrute, Notary ‘bili 5, DGC

iy commission expires August

 

     
Case 3:19-cv-06189-WHO Document? Filed 10/09/19 Page 9 of 9

AFFIDAVIT OF PROCESS SERVER

United States District Court for the Northern District of California

State of California Attorney: Xavier Becerra
Plaintiff(s), Attorney General of California
Ws 300 South Spring St., #1702
‘ Los Angeles CA 90013

William P. Barr, in his official capacity as Attorney |

General of the United States, et al | | || | | | | |

Defendant(s). *246975*

 

 

 

 

 

 

 

 

Case Number: 3:19-cv-06189

Legal documents received by Ace Attorney Services (NY) on 10/03/2019 at 10:03 AM to be served upon Darlene
Hutchinson Biehl, in her official capacity as Director of the Office for Victims of Crime at Office for Victims of
Crime, 810 7th St., NW, 2nd Fl, Washington, DC 20531

I, Emily Cole, swear and affirm that on October 03, 2019 at 12:35 PM, I did the following:

Served Darlene Hutchinson Biehl, in her official capacity as Director of the Office for Victims of Crime by
delivering a conformed copy of the Summons in a Civil Action; Complaint; Exhibits; Civil Cover Sheet;
Summonses in a Civil Action (unissued); Notice of Electronic Filing; Order Setting Initial Case Management
Conference and ADR Deadlines; Standing Order for United States Magistrate Judge Laurel Beeler; Standing
Order for All Judges of the Northern District of California; Procedures for Telephone Appearances Magistrate
Judge Laurel Beeler; Notice of Assignment of Case to a Untied States Magistrate Judge for Trial; Consent or
Declination to Magistrate Judge Jurisdiction; Notice of a Lawsuit and Request to Waive Service of Summons;
Waiver of the Service of Summons; ECF Registration Information; Attachments to Jeff Fox as Logistics &
Authorized Agent of Darlene Hutchinson Biehl, in her official capacity as Director of the Office for Victims of
Crime at Office for Victims of Crime, 810 7th St., NW, 2nd FI. , Washington, DC 20531.

Description of Person Accepting Service:
Sex: Male Age: 45 Height: 5ft9in-6ft0in Weight: 161-200 lbs Skin Color: African-American Hair Color: Dark Brown

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

ita by te

Emily Cole J
Process Server

 

Ace Attorney Services (NY)
278 West 117th St., Suite 1-B
New York NY 10026

Dis trict of Columbia: Ss

(917) 399-0295 S sub Sc ant and Swor fie B fore 2
Internal Job ID: 246975

     
  
 
  

on esate:

 

¥ COMMISSI

 
